On Denial of Petition for Rehearing
SMITH, Justice.
Respondents by their petition for rehearing urge this Court to declare the legality of acts of appellant school district’s alleged de facto trustees, acting during the interim from and after December 24, 1954, when the trial court entered its decree, to the time when this court rendered its decision.
*336This Court cannot render decision relative thereto for the reason that such matters were not and are not now before this Court for consideration upon disposition of the appeal. Such questions are not determined by the decision herein, either for or against the legality of such alleged acts, either by implication or otherwise.
Petition for rehearing denied.
TAYLOR, C. J., and KEETON and PORTER, JJ., and BAKER, District Judge, concur.